Citation Nr: 1041398	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran had active service in the Marine Corps from October 
1942 to December 1945, in the Air Force from May 1947 to April 
1964, and was awarded the Purple Heart in October 1944.  He died 
in January 2004.  The appellant is the Veteran's surviving 
spouse. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2004 by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional Office 
(RO) which denied entitlement to the benefit currently sought on 
appeal.

In a July 2009 decision, the Board denied service connection for 
the cause of the Veteran's death.  The appellant appealed the 
denial to the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion for an Order 
Vacating and Remanding the Board Decision on Appeal and 
Incorporating the Terms of this Remand (Joint Motion) in June 
2010.  By order dated in June 2010, the Court granted the Joint 
Motion and remanded the matter for compliance with its 
instructions.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion noted that the record contained an April 2005 
letter to VA from J.S.S., M.D., the private physician who had 
signed the Veteran's death certificate.  Dr. J.S.S. revised the 
cause of the Veteran's death from bronchogenic carcinoma to 
sarcomatoid neoplasm, in light of the report of a March 2003 
biopsy he stated that 

he had not previously seen.  Dr. J.S.S. stated that it was 
possible that the cause of the Veteran's death could be connected 
to his wounds that he received in World War II.  In this regard, 
the Board observes that at the time of his death, the Veteran was 
service-connected for scars, residuals of shell fragment wounds 
of the left thigh, left arm and penis; PTSD; and malaria.

The Joint Motion stated that the Board had failed to adequately 
discuss whether Dr. J.S.S.'s April 2005 medical opinion required 
VA to obtain a medical nexus opinion.  

The Joint Motion also stated that the Board's decision identified 
the wrong cause of the Veteran's death, erroneously stating that 
he had died from bronchogenic carcinoma.

In August 2010, the appellant submitted an additional August 2010 
statement from Dr. J.S.S. and an August 2010 statement from 
B.R.S., M.D., the Veteran's private treating physician.  She also 
stated that she had additional records from Dr. B.R.S. if they 
were needed, and requested that the Board remand the case to the 
RO for review of the additional medical statements.  

In one of the statements, Dr. J.S.S. reiterated that the 
Veteran's cause of death was sarcomatoid neoplasm of the lung 
with metastases, and it was possible that the sarcomatoid 
carcinoma could have originated from the Veteran's abdomen and 
shoulder wounds.  In the other statement, Dr. B.R.S. reviewed his 
treatment of the Veteran from September 2002 through late 2003.  

In light of the foregoing, this claim requires additional 
development.  

Accordingly, the case is REMANDED for the following action:



1.  Request that the appellant submit all 
medical records in her possession from Dr. 
B.R.S.  

2.  Then, forward the Veteran's claims 
folder to an appropriate VA examiner to 
review the claims file.  Following a 
review of the relevant medical evidence in 
the claims file and the medical history 
(including that set forth above), the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the Veteran's fatal 
sarcomatoid neoplasm of the lung with 
metastases was causally related to the 
Veteran's service-connected scars, 
residuals of shell fragment wounds of the 
left thigh, left arm and penis; PTSD; or 
malaria.  The examiner is requested to 
provide a rationale for any opinion 
expressed.  

2.  Then, readjudicate the appellant's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


